DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization (an oral permission) for this examiner’s amendment was given by phone, via voice-mail, with James Lynn O’Sullivan on 12 May 2022.  The examiner’s amendments include canceling claims 11 – 20, previously withdrawn non-elected method claims.

The application has been amended as follows: 
11. (canceled)
12. (canceled)
13. (canceled)
14. (canceled)
15. (canceled)
16. (canceled)
17. (canceled)
18. (canceled)
19. (canceled)
20. (canceled)
Allowable Subject Matter
Claims 1 and 3 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: a circuit board, comprising: an opening in the substrate body; at least one first fixing portion and at least one second fixing portion extending from the substrate body toward the opening, wherein the first fixing portion and the second fixing portion are respectively protruded from the first sidewall and the second sidewall and have a height smaller than the thickness of the open substrate, wherein the first fixing portion and the second fixing portion comprise a conductive layer; and an aperture on the first fixing portion and the second fixing portion along a thickness direction of the open substrate; and a heat dissipation block directly clamped between the first fixing portion and the second fixing portion and in contact with the conductive layer, wherein the heat dissipation block includes ceramic or a composite material.
One close prior art Yu (US 2018/0352646 A1) teaches of a circuit board, comprising: an open substrate having a thickness, comprising: a substrate body having a top surface and a bottom surface; an opening in the substrate body, wherein the opening has a first sidewall and a second sidewall opposite to the first sidewall; and a heat dissipation block directly clamped, wherein the heat dissipation block includes ceramic or a composite material; however Yu does not teach at least one first fixing portion and at least one second fixing portion extending from the substrate body toward the opening, wherein the first fixing portion and the second fixing portion are respectively protruded from the first sidewall and the second sidewall and have a height smaller than the thickness of the open substrate, wherein the first fixing portion and the second fixing portion comprise a conductive layer; and an aperture on the first fixing portion and the second fixing portion along a thickness direction of the open substrate; heat dissipation block directly clamped between the first fixing portion and the second fixing portion and in contact with the conductive layer.
Another close prior art Sekine (US 2012/0080221 A1) teaches of a circuit board, comprising: an open substrate having a thickness, comprising: a substrate body having a top surface and a bottom surface; an opening in the substrate body, wherein the opening has a first sidewall and a second sidewall opposite to the first sidewall; at least one first fixing portion and at least one second fixing portion extending from the substrate body toward the opening, wherein the first fixing portion and the second fixing portion are respectively protruded from the first sidewall and the second sidewall and have a height smaller than the thickness of the open substrate; and an aperture on the first fixing portion and the second fixing portion along a thickness direction of the open substrate; and a heat dissipation block directly clamped between the first fixing portion and the second fixing portion wherein the heat dissipation block includes ceramic or a composite material; however Sekine does not teach wherein the first fixing portion and the second fixing portion comprise a conductive layer; a heat dissipation block directly clamped between the first fixing portion and the second fixing portion and in contact with the conductive layer.
Therefore claims 1 and 3 – 10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896